DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 21, 2021 has been entered.  Claims 1-20 remain pending in this application.
The amendments to the title and claims have overcome the objection to the title and claims as provided in the prior office action mailed January 22, 2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald A. Rudder on July 2, 2021.
The application has been amended as follows: 
Claim 1, Line 9, remove “sequentially or”,
Claim 10, Line 13, remove “sequentially or”,
Claim 19
Claim 19, Line 7, replace “each time” with “when”,
Cancel claims 9 and 18.

Allowable Subject Matter
Claims 1-8, 10-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 10, and 19 recite, using claim 1 for exemplary language:
A controller configured to block scan operation for checking valid page counts of closed blocks….
Wherein the controller changes an index of a scan start block among the closed blocks whenever performing the block scan operation, and 
Wherein the controller non-sequentially changes the index of the scan start block according to a predetermined condition.
The independent claims have been amended to recite a broader embodiment compared to claims 5 and 7, which were found to recite allowable subject matter.  Claims 5 and 7 recite the use of program-erase counts and erase times as conditions for non-sequentially determining the index of a scan start block, while the independent claims more broadly claim any predetermined condition.  The key is the non-sequential changing of the index.  A sequential changing of index, such as what was previously recited in claim 9, is taught by Gorobets, as discussed in the prior office action.  As discussed in applicant’s remarks, Gorobets fails to teach a non-sequential changing of the scan start block, so the claims overcome the previous grounds of rejection.

The dependent claims are allowed for dependence on one of the above independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139